Citation Nr: 1644700	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 2009 for an increased 10 percent rating for chronic intermittent low back pain from myofascial pain syndrome.

2.  Entitlement to an effective date prior to March 12, 2009 for an increased 10 percent rating for left shoulder rotator cuff tendonitis.

3.  Entitlement to service connection for laparoscopy with fulguration of hemorrhagic left ovarian cyst.

4.  Entitlement to service connection for septoplasty for nasal obstruction from deviated septum.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for chronic rhinitis.

7.  Entitlement to service connection for sciatica.

8.  Entitlement to service connection for forehead warts.

9.  Entitlement to a compensable rating for acne.

10.  Entitlement to a compensable rating for right finger wart.

11.  Entitlement to a rating in excess of 10 percent for residuals of a head injury.

12.  Entitlement to a rating in excess of 10 percent for cervicalgia from myofascial pain syndrome.

13.  Entitlement to total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2001 to June 2006.  She additionally attended West Point (U.S. Military Academy) from June 1997 to June 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 (head injury, cervicalgia, TDIU, and withdrawn issues) and July 2010 (low back and shoulder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Boston, Massachusetts, respectively.  This case is now under the jurisdiction of the Boston, Massachusetts RO.

The Veteran appeared and testified at an August 2016 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Board notes that although the August 2016 Board videoconference hearing was held at the Boston RO, the most recent correspondence from the Veteran in September 2016 included a Florida address.  It is unclear from the record if the jurisdiction of the claim has changed.

The issues of entitlement to increased ratings for low back pain and left shoulder tendonitis have been raised by the record during the August 2016 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to increased ratings for cervicalgia, head injury and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the August 2016 Board hearing, the Veteran specifically indicated that she wished to withdraw the following claims: service connection for laparoscopy with fulguration of hemorrhagic left ovarian cyst, septoplasty for nasal obstruction from deviated septum, chronic sinusitis, chronic rhinitis, sciatica, forehead warts, and increased ratings for acne and right finger wart.

2.  The Veteran originally filed a claim for service connection for low back pain and left shoulder tendonitis in July 2006.  A July 2007 rating decision granted service connection and provided noncompensable ratings, effective June 2, 2006.

3.  The Veteran did not appeal the July 2007 rating decision providing the initial noncompensable ratings, and additional evidence pertinent to these claims was not added to the claims file within one year of the decision.

4.  On March 12, 2009, the Veteran submitted new claims for PTSD and TDIU, and private medical evidence of chiropractic treatment.  

5.  Medical evidence relevant to these claims (after the July 2007 rating decision) was provided in 2010.  The March 12, 2009 effective date, based on the date of claim, is earliest date for an increased rating for low back pain and left shoulder tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for laparoscopy with fulguration of hemorrhagic left ovarian cyst have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal for service connection for septoplasty for nasal obstruction from deviated septum have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal for service connection for chronic sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of an appeal for service connection for chronic rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of an appeal for service connection for sciatica have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of an appeal for service connection for forehead warts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of an appeal for an increased rating for acne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

8.  The criteria for withdrawal of an appeal for an increased rating for right finger wart have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

9.  The criteria for an effective date earlier than March 12, 2009, for the award of a 10 percent rating for chronic intermittent low back pain from myofascial pain syndrome, are not met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157 (in effect prior to March 24, 2015), 3.400 (2015).

10.  The criteria for an effective date earlier than March 12, 2009, for the award of a 10 percent rating for left shoulder rotator cuff tendonitis, are not met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157 (in effect prior to March 24, 2015), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in August 2016, on the record during her Board hearing, the Veteran requested that her claims of entitlement to service connection for laparoscopy with fulguration of hemorrhagic left ovarian cyst, septoplasty for nasal obstruction from deviated septum, chronic sinusitis, chronic rhinitis, sciatica, forehead warts, and increased ratings for acne and right finger wart, be withdrawn.  Thus, the Veteran has withdrawn these appeals and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in July 2006, July 2009 and April 2010.  See 38 U.S.C.A. §§  5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private medical records, and her statements.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Effective Dates

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Generally, the effective date for a grant of increased disability compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The exception to this rule is that the effective date will be the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.  Accordingly, 38 C.F.R. § 3.157, in effect prior to March 24, 2015, will be applied in the discussion below.  

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2).

In a July 2007 rating decision, the Veteran was granted entitlement to service connection for low back pain from myofascial pain syndrome and left shoulder rotator cuff tendonitis, and provided with noncompensable evaluations for both, effective June 2, 2006.  The July 2007 rating decision additionally addressed 12 other issues.

In July 2008, the Veteran provided a timely notice of disagreement for 10 of the issues addressed in the July 2007 rating decision.  She did not provide a notice of disagreement for the ratings assigned for her service-connected low back pain and left shoulder tendonitis.  There was nothing in the statement referring to the increased rating claims for her low back pain and left shoulder tendonitis.  Nothing received in the year following notification of the July 2007 rating decision can be considered as expressing dissatisfaction or disagreement with the agency determination regarding the initial ratings provided and a desire to contest the result, a requirement for a valid notice of disagreement.  38 C.F.R. § 20.201.

Additionally, the record does not contain relevant treatment records or statements in the year following the July 2007 rating decision to show intent to continue the claims.

In January 2009, the RO issued a Statement of the Case (SOC) that addressed the 10 issues that the Veteran disagreed with in her July 2008 notice of disagreement.  

On March 12, 2009, the Veteran submitted a substantive appeal regarding the issues of increased ratings for cervicalgia from myofascial pain syndrome, acne, and residuals of a head injury.  Despite her substantive appeal addressing only 3 of the 10 issues listed in the January 2009 SOC, the AOJ continued the appeals of the other issues until the Veteran formally withdrew those issues during the 2016 Board hearing.  On the March 2009 substantive appeal, she additionally filed new claims for entitlement to service connection for posttraumatic stress disorder (PTSD) and TDIU.  

Additionally on March 12, 2009, the Veteran provided private medical records showing she was receiving chiropractic treatment.  The treatment records did not specifically relate to a low back disability or left shoulder disability.  However, this appears to the date that the RO found to be a claim for increased ratings for low back pain and left shoulder tendonitis.  

In a July 2010 rating decision, the RO provided increased 10 percent ratings for low back pain and left shoulder tendonitis.  The RO indicated that they received the Veteran's claim for increased ratings on March 12, 2009.  The 10 percent ratings were based upon medical evidence from a May 2010 VA examination report.

During her August 2016 Board hearing, the Veteran argued that her disabilities began in 1997, while she was attending West Point.  She stated that although she departed the Army in 2006, she was given effective dates for compensable ratings in 2009.  She believed that her claims for increased ratings for her back and left shoulder had been ongoing since she initially filed her claim in 2006, and that there was not a break in her claim such that a 2009 effective date for increased ratings was warranted.  

Three possible dates may be assigned depending on the facts of an increased rating case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. §  3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Here, the Veteran did not provide a notice of disagreement with the initial noncompensable ratings that were assigned to her low back pain and left shoulder tendonitis in the July 2007 rating decision.  A March 2007 VA examination included the Veteran's complaints of low back pain with some movement, but with a "good range" of motion.  On examination of her back and shoulder, she did not have any objective pain on motion.

The record does not contain medical or lay evidence related to those claims within one year of the July 2007 rating decision which may be construed as an ongoing claim.  Additionally, there were no relevant medical records within the year prior to March 12, 2009.  As such, the Board finds that no "factually ascertainable" increase in the Veteran's low back and left shoulder disabilities prior to March 12, 2009.

Medical evidence related to the increased rating claims was not received until 2010, and the evidence of painful motion which resulted in the 10 percent ratings was found in the May 2010 VA examination.  Although the Board notes that nothing in the March 12, 2009 substantive appeal or submission of private records directly related to the Veteran's claims for low back pain and left shoulder tendonitis, the RO has nonetheless found that date to be the date of the Veteran's claim.  As March 12, 2009 is prior to dates of the medical evidence related to her disabilities, it is therefore the earliest effective date available for the issues on appeal.  

Accordingly, an effective date prior to March 12, 2009 (the date assigned by the RO), for 10 percent ratings for low back pain and left shoulder tendonitis must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v, Derwinski, 1 Vet. App. 49, at 53-56 (1990).  


ORDER

The appeal of entitlement to service connection for laparoscopy with fulguration of hemorrhagic left ovarian cyst is dismissed.

The appeal of entitlement to service connection for septoplasty for nasal obstruction from deviated septum is dismissed.

The appeal of entitlement to service connection for chronic sinusitis is dismissed.

The appeal of entitlement to service connection for chronic rhinitis is dismissed.

The appeal of entitlement to service connection for sciatica is dismissed.

The appeal of entitlement to service connection for forehead warts is dismissed.

The appeal of entitlement to an increased rating for acne is dismissed.

The appeal of entitlement to an increased rating for a right finger wart is dismissed.

An effective date prior to March 12, 2009, for a rating of 10 percent for chronic intermittent low back pain from myofascial pain syndrome, is denied.

An effective date prior to March 12, 2009, for a rating of 10 percent for left shoulder rotator cuff tendonitis, is denied.


REMAND

The Veteran seeks increased ratings for her brain injury and cervicalgia, as well as entitlement to TDIU.  In July 2014, the Veteran provided release forms for private medical treatment from Charles River Chiropractic, Abby Kessler Center for AccuPressure and Acupuncture, and Khalsa Chiropractic.  The releases noted that the treatment provided was for her back and shoulder; however, during her 2016 Board hearing, she indicated that she received chiropractic care, massages and acupuncture for treatment of her head injury residuals and neck disability as well.  On remand, the RO should request the Veteran provide releases for treatment records for her disabilities on appeal for treatment provided from 2010 to the present.

Additionally, during the Board hearing, the Veteran reported that her symptoms, including her range of motion and concentration, had worsened since her 2014 VA examinations.  She also reported that she had become unemployed, and discussed how her disabilities impacted her employment, particularly her residuals of a head injury.  On remand, she should be afforded updated VA examinations.   

The Veteran's claim of entitlement to TDIU is inextricably intertwined with her claim for an increased rating for her residuals of a head injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any treatment records concerning her residuals of a head injury and cervicalgia from 2010 to the present; and complete an authorization form (VA Form 21-4142) for each non-VA provider.  

In particular, the RO should attempt to obtain records from Flores Chiropractic, Charles River Chiropractic, Abby Kessler Center for AccuPressure and Acupuncture, and Khalsa Chiropractic per her July 2014 releases.

Obtain any outstanding VA treatment records, to include those from Bay Pines dated from January 2016 to the present.

After obtaining the necessary authorizations, request any outstanding treatment records.  All records requests and responses, including negative responses, should be documented, and all records received should be associated with the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain them. The Veteran should also be allowed an appropriate time to provide any missing records.

2.  Provide the Veteran with notice regarding how to substantiate a claim for TDIU, and undertake any necessary development, to include obtaining employment information.  The Veteran should be asked to provide releases to obtain records from the unemployment offices in California and Massachusetts.  

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the current severity of her residuals of a head injury.  The examiner must provide information about the functional limitations caused by the residuals of a head injury on employment.

4.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the current severity of her cervicalgia from myofascial pain syndrome.  The examiner must provide information about the functional limitations caused by the cervicalgia on employment.

5.  After the development requested above has been completed, the RO or AMC should readjudicate the issues on appeal, to include the claim for TDIU.  If the benefits sought continue to be denied, the Veteran should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the record is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


